State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   106177
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JENILEE M. GILLESPIE,
                    Appellant.
________________________________


Calendar Date:   December 2, 2014

Before:   Peters, P.J., Egan Jr., Lynch and Clark, JJ.

                             __________


     G. Scott Walling, Schenectady, for appellant.

      Andrew J. Wylie, District Attorney, Plattsburgh (Jaime A.
Douthat of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Clinton
County (McGill, J.), rendered September 5, 2013, convicting
defendant upon her plea of guilty of the crime of criminal
possession of a forged instrument in the second degree.

      Defendant waived indictment and pleaded guilty to a
superior court information charging her with criminal possession
of a forged instrument in the second degree. County Court
sentenced defendant, as second felony offender, to a prison term
of 2 to 4 years. Defendant appeals.

      Defendant's sole contention is that the sentence is harsh
and excessive, particularly in light of her history of controlled
substance abuse, and should be modified to a period of parole
supervision. The record reveals that County Court considered
appropriate factors, including defendant's alleged addiction and
                              -2-                  106177

her extensive criminal history, in imposing the minimum statutory
period of incarceration (see Penal Law § 70.06 [3] [d]). A
review of the record evinces neither an abuse of the court's
discretion nor the existence of any extraordinary circumstances
warranting a reduction of the sentence in the interest of justice
(see People v Knott, 92 AD3d 975, 976 [2012], lv denied 18 NY3d
995 [2012]; People v Rockwell, 18 AD3d 969, 971 [2005], lv
denied 5 NY3d 768 [2005]).

     Peters, P.J., Egan Jr., Lynch and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court